NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3964-15T4

TOWNSHIP OF READINGTON,
a municipal corporation of the
State of New Jersey,

          Plaintiff-Appellant/Cross-
          Respondent,

v.

SOLBERG AVIATION COMPANY,
a New Jersey partnership,

          Defendant-Respondent/Cross-
          Appellant,

and

JOHN HROMOHO, THOR SOLBERG,
JR., WATERS McPHERSON McNEILL,
PC, FOX, ROTHSCHILD, O'BRIEN
& FRANKEL, LLP, THOR SOLBERG
AVIATION, NEW JERSEY
DEPARTMENT OF THE TREASURY,
DIVISION OF TAXATION, and
TOWNSHIP OF READINGTON,

     Defendants.
______________________________________
            Argued January 7, 2019 – Decided March 1, 2019

            Before Judges Sabatino, Sumners and Mitterhoff.

            On appeal from Superior Court of New Jersey, Law
            Division, Hunterdon County, Docket No. L-0468-06.

            Richard P. Cushing argued the cause for
            appellant/cross-respondent (Gebhardt & Kiefer, PC,
            attorneys; Richard P. Cushing and Kelly A.
            Lichtenstein, on the briefs).

            Laurence B. Orloff argued the cause for
            respondent/cross-appellant    (Orloff,   Lowenbach,
            Stifelman & Siegel, PA, attorneys; Laurence B. Orloff,
            of counsel and on the brief; Matthew T. Aslanian, and
            Xiao Sun, on the brief).

PER CURIAM

      Nearly ten years ago, this court remanded this eminent domain litigation

to the Law Division after vacating summary judgment that had been

improvidently entered in favor of the condemnor, the Township of Readington.

We remanded this matter for trial. Twp. of Readington v. Solberg Aviation Co.,

409 N.J. Super. 282, 320, 324 (App. Div. 2009).

      A marathon non-jury trial ensued, which took place over thirty-nine

intermittent days between May 2014 and January 2015. Following that trial, the

now-retired judge issued a comprehensive fifty-four-page written opinion

concluding that the Township had pursued the condemnation and the taking of


                                                                       A-3964-15T4
                                      2
defendants' property rights in bad faith. The judge accordingly dismissed the

condemnation action and awarded defendants counsel fees and litigation costs.

      The award was offset by property taxes assessed on a portion of the

property, corresponding to the period of time the Township's declaration of

taking was in effect. A different judge determined the amount of the property

tax offset.

      The Township appeals the judgment dismissing its condemnation action

and the associated award of counsel fees and litigation costs. Defendants cross -

appeal the tax offset, arguing it is barred as a matter of law and also was over-

calculated to include the value of a residence located on the property.

      As to the Township's appeal, we affirm the trial judge's decision and his

detailed findings of bad faith. The findings are supported by abundant credible

evidence in the record, and are consistent with the applicable law. Defendants

met their burden of proof in showing that the Township's asserted reason for the

taking, i.e., open-space preservation, was pretextual, and that the condemnation

was actually motivated to stifle aviation-related activities on the property.

      As our opinion will explain, our affirmance of the judgment is without

prejudice to the Township's right to pursue, if it so chooses, a new condemnation

action against defendants encompassing appropriate portions of defendants'


                                                                           A-3964-15T4
                                        3
property, so long as the taking does not conflict with the use of the property for

aviation-related activities and an associated buffer zone. The precise boundaries

of a permissible future taking must abide an updated development of facts,

ideally including testimony from current officials with the state and federal

regulatory agencies who can address the airport's projected future role.

      As to defendants' cross-appeal, we reject their argument that they are

exempt from all property taxes for the period of the taking. However, we vacate

the trial court's offset and remand for the limited purpose of fixing a revised

assessment that duly reflects defendants' temporary loss of the legal right to use

the residence.

                                        I.

      The reader's familiarity with our 2009 opinion and the trial judge's

detailed recitation of the long history of this case in his 2015 written opinion is

presumed. We briefly summarize the pertinent facts and procedural history, as

follows.

      The Solberg Family and the Airport

      Solberg Aviation Company ("Solberg") is a New Jersey partnership that

owns in fee simple the subject property in Readington Township. The property




                                                                           A-3964-15T4
                                        4
spans approximately 726 acres, comprising facilities for the Solberg-Hunterdon

Airport ("SHA"), and surrounding farmland and open space.

      The partnership's members--siblings Thor Solberg, Jr. ("Thor") 1, Lorraine

P. Solberg, and Suzanne Solberg Nagle--inherited the business and property

from their father, who had achieved wide recognition for his accomplishments

in aviation, including a knighthood by the King of Norway and a designation as

a "Great American" by President Franklin D. Roosevelt for his contributions to

national security around World War II. He established the airport in 1939, had

it recognized by the Township as a "commercial" airport two years later, and

acquired for it over the following decades the land now at issue. Since his death,

his children steadfastly attempted to keep the airport operating and viable as a

going concern.

      The Property

      SHA is a public use general aviation airport accommodating traffic

primarily of smaller aircraft by business and recreational clients. Its facilities

comprise one paved and two unpaved runways, a terminal building, two hangars,




1
  Thor passed away during the pendency of this appeal. We intend no disrespect
in referring to him by his first name to distinguish him from his siblings.
                                                                          A-3964-15T4
                                        5
and other structures and equipment necessary to the airport enterprise, as well

as a house that had been used by Thor as a single-family residence.

      SHA has been designated by the Federal Aviation Administration

("FAA") and the New Jersey Department of Transportation ("NJDOT") as a

"reliever airport," which may serve to reduce congestion at nearby Newark

Liberty International Airport.

      SHA's physical structures are all situated within the 102-acre portion of

the property the Township designated in its declaration of taking as the "airport

facilities area," with the exception of a VORTAC tower, a navigational aid,

which lies outside. Surrounding the facilities area is SHA's "airport safety

zone," established and made subject to state regulation pursuant to the Air Safety

and Zoning Act of 1983 ("ASZA"), N.J.S.A. 6:1-80 to -88, to prevent the

creation of airport hazards detrimental to the safe operation of the airport and

the public it serves.

      The airport safety zone extends beyond Solberg's property, but the portion

of it that lies within the property, according to evidence presented by the

Township at trial, comprised an area of approximately 408 acres.

      Defendants introduced evidence that their property is also used for other

aviation-related activities, which occur in whole or in part outside those


                                                                          A-3964-15T4
                                        6
highlighted areas. Most prominently, that included an annual hot air balloon

festival, which has involved up to 125 balloons on much of the property,

including areas of block 56, lot 3, falling outside the facilities area or safety

zone. Blimps require a substantial amount of open space and consequently

cannot be accommodated by many other airports in the region besides SHA.

They have in the past set up "all over the property" and, in particular, have used

block 56, lot 3, and block 67, lot 2, the latter of which falls entirely outside the

facilities area, for mooring.

      In addition, members of a longstanding radio-controlled model airplane

club operate their sizable models, which run about as large as an office desk, in

an area of block 56, lot 3, that falls outside the facilities area or safety zone.

      The bulk of the property surrounding the airport facilities is assessed as

farmland. All told, the property comprises approximately 449.585 acres of

agricultural lands with 397.776 acres of prime farmland soils, about two thirds

of that with soils of statewide importance, 194.967 acres of woodlands, 77.857

acres of wetlands and wetland transition areas, and about 455 acres of grassland

species habitat.     The property, moreover, spans two stream corridors,

specifically those of Holland Brook and Chambers Brook, and serves as a bridge

for the movement of wildlife between them. A Township expert identified these,


                                                                             A-3964-15T4
                                          7
along with the property's size, as among the reasons the municipality prioritized

the property for preservation.

      The Township's Efforts with Respect to Open Space Preservation

      As mentioned, the Township claimed at trial and maintains on appeal,

consistently with the text of its declaration of taking, that the condemnation was

meant in large part to foster the preservation of open space. The Township

represents approximately one tenth of Hunterdon County's land area, comprising

farms, residential suburbs, and historical villages. Roughly forty-five percent

of its greater than 30,000 total acres were developed as of the time of trial.

      The Township has actively sought, since the formation of an Open Space

Committee and approval of a referendum first authorizing the necessary funding

in the late 1970s, to acquire open space and farmland for preservation,

eventually setting a goal of preserving 8000 acres of farmland but no specific

quota for open space. The property at issue here had been identified as a

prospect for acquisition for farmland preservation as early as 1979 in the

municipality's Open Space Master Plan of that year.           As of the time of

condemnation, the Township had successfully preserved 11% of its acreage for

open space and about 13% as farmland, all through voluntary transactions. As




                                                                           A-3964-15T4
                                        8
of the time of trial, those figures rose to about 12% for open space and 1 7% for

farmland preservation.

      Circumstances Leading to Condemnation of the Airport

      Defendants, meanwhile, maintain that the condemnation was pretextual

and that its true, improper purpose was to prevent expansion of the airport.

Indeed, tensions between the airport and the surrounding community began as

early as 1967, after then-Governor Richard J. Hughes announced an intention to

recommend SHA to federal authorities as a fourth metropolitan jetport in the

region. Plans for expansion of the airport to accommodate jet traffic were

ultimately abandoned in response to public pressure, but hostility arose again in

the 1980s, when Solberg applied for and received a grant from NJDOT to extend

the pavement on its primary runway from the existing 1800 feet to its full

licensed length of 3735 feet. Although the project had already received approval

from both NJDOT and the Township, the Township issued a stop work order

just before construction began, forbidding the runway from being paved beyond

3000 feet.

      Later that decade, the FAA and NJDOT, at the time anticipating Linden

Airport's closure in favor of commercial development, considered SHA as an

alternative to absorb the traffic. A committee of federal, state, and local officials


                                                                             A-3964-15T4
                                         9
conducted a feasibility study on the matter and ultimately recommended that

SHA be designated as a replacement site, requiring improvements to the airport,

including the full paving of its existing runways and taxiways. Though the

Solbergs expressed willingness to have their airport accept the extra traffic and

undertake the necessary development, the Township vehemently opposed the

plan. Indeed, local newspaper articles reported comments from the Township's

mayor openly contemplating         the municipality's    "fallback    option" of

condemnation.

      In August 1990, as the dispute continued, Thor met with then-Mayor Steve

Mirota, as well as Township attorney William Savo and Committeeperson Ron

Monaco, at which meeting Savo, in the following recorded exchange, threatened

the option of condemnation:

            [Solberg]: [Y]ou're taking away my livelihood.

            [Monaco]: No, we're not.

            [Mirota]: Not necessarily.

            [Solberg]: You know that's what -- you want to take the
            land.

            [Monaco]: We haven't done that yet.

            [Solberg]: It's our land.



                                                                         A-3964-15T4
                                        10
               [Savo]: Let me tell you what our options are. We could
               go down ther[e] tomorrow, right? And [take] just
               enough to put the airport out of business. I wouldn't say
               anything.

               [Emphasis added.]

Plans for the closure of Linden Airport never came to fruition.

      In July 1993, NJDOT authorized an Airport Master Plan Study for SHA

and invited the Township to participate in the process, explaining that

community involvement and input would be "important aspects of that . . .

study."      In April 1996, while the study remained ongoing, the Township

Committee passed a resolution protesting the findings of several interim reports,

fretted that SHA might transition to commercial activities, and stated that a

commercial airport was a "highly inappropriate" enterprise in a "totally rural

residential zone."      The resolution further made clear that the Committee

"strongly oppose[d] any increase in [SHA's] runway length," as well as "any

type of commercial expansion that would increase the use of turbine powered

aircraft."

      Another resolution followed in February 1997, challenging conclusions

drawn in the same interim reports, as well as a recent master plan draft. Again,

the Committee took issue "most notably [with] the need for a longer runway,"

asserting that the "runway length as it exist[ed] provide[d] adequate safety for

                                                                           A-3964-15T4
                                         11
existing aircraft," characterizing suggested improvements as creating a

"commercial airport in a totally rural residential zone," and reiterating that that

placement would be "highly inappropriate." It "strongly" invited the county

freeholder board to likewise pass a resolution opposing the airport's "proposed

expansion."

      During the comment period for the master plan, the Township submitted

extensive objections, stating that it "formally and strenuously" objected to the

master plan conclusions. The Committee passed yet another resolution in May

1997, this time objecting specifically to the FAA's plan to increase the number

of flights utilizing the VORTAC at SHA, and another in February 1998 more

broadly opposing "any expansion" of the airport.

      Tensions continued to flare after the FAA granted conditional approval to

the airport's layout and master plans in October 1998. At a January 1999

Committee meeting, the mayor promised to "continue to take bold steps to

control unwanted growth," including by "continuing to hold the line against the

expansion" of SHA, and the Committee authorized additional legal fees in

anticipation of litigation regarding the master plan. After NJDOT followed in

conditionally approving the layout and master plans, the mayor wrote a letter to

the agency expressing her and the Township Committee's "shock and disbelief"


                                                                           A-3964-15T4
                                       12
at the decision and characterizing the master plan as "inadequate, self-serving,

and in many instances inaccurate and misleading." Notably, she added:

             We are convinced that we are within our rights as a
             Township in a state devoted to Home Rule, to defend
             the future health, welfare and safety of our community,
             and to maintain our rural atmosphere. We will not
             allow the degradation of our environment, as this
             proposed airport expansion is most certain to do. We,
             in conjunction with our neighbor Branchburg
             Township, will do everything in our power to maintain
             the status quo of Solberg Airport.

             [Second emphasis added.]

      Over the next few months, Township officials discussed the master plan's

conditional approval and its consequences with residents at two successive

Committee meetings, assuring at one that there was no credible threat of

residential development on the airport property as an alternative to expansion

and that, while the Township was "happy to be the host municipality for a quaint

recreational airport," officials would "draw a line in the sand" with regard to any

expansion. At around the same time, the Township updated its official website

with information about the Branchburg/Readington Airport Action Coalition

(BRAAC), a group opposed to airport expansion, and formally retained a law

firm explicitly for services "[p]ertaining to [a]cquisition of [l]and ."




                                                                           A-3964-15T4
                                        13
      In September 1999, the Township passed a resolution opposing an

assembly bill intended to prohibit the assessment of local property taxes on

property occupied by small private airports in favor of state taxation, lamenting

that the legislation would expand the reach of NJDOT's powers and encroach on

the "home rule" exercised by the municipalities in which such airports were

situated. It passed another resolution the following summer opposing on similar

grounds other proposed legislation meant to authorize NJDOT's acquisition of

development rights for certain public use airports, pointing out that the

legislation made no provision for municipal approval, input, or even

notification, and characterizing the bill as a "travesty against the citizens of New

Jersey."

      The Township ultimately announced notice of an intent to take the Solberg

airport property by eminent domain in October 2000. It adopted a relevant

amendment to its master plan the following July and solicited expert reports

evaluating the property and recounting the benefits of municipal acquisition. In

response, the Hunterdon County Agricultural Board held a public hearing and

ultimately released a report opposing the condemnation and concluding that the

proposed taking would have a negative impact on both the operation of the

airport and the Township's farmland preservation program.              The county


                                                                            A-3964-15T4
                                        14
freeholder board also opposed the planned condemnation and, in a resolution to

that effect, "respectfully urge[d]" the Township "not to condemn the airport

under the guise of [o]pen [s]pace or [f]armland [p]reservation" (emphasis

added).

      The Township persisted nevertheless and enacted Ordinance #27-2001 in

October 2001, authorizing condemnation of the property, but it initiated no

action and rescinded the ordinance the following year after Solberg reached an

agreement for sale of the airport with NJDOT, subject to necessary approval.

After the sale fell through a few years later, the Township introduced and then

quickly withdrew a bond ordinance ahead of the November 2005 election to fund

acquisition of Solberg's property in its entirety.

      Yet potential expansion of the airport remained prominent among the

issues of that year's municipal election campaigns. Committeeperson Julia

Allen circulated campaign literature imploring voters to "stop the [a]irport's

expansion," including a flyer urging citizens to vote for her and, by extension,

"NO ON AIRPORT EXPANSION." The flyer elaborated:

            Committeewoman Julia Allen and Mayor Frank Gatti
            stand with the residents of Readington who have
            spoken out strongly against the planned expansion of
            Solberg Airport.



                                                                        A-3964-15T4
                                        15
            With airport expansion sure to destroy Readington's
            environment and quality of life, Allen and Gatti are
            currently negotiating to maintain Solberg as is.

It concluded "Vote to keep jet traffic out of Readington. Vote Frank Gatti and

Write-in Julia Allen."

      The issue, moreover, was discussed at a well-publicized Township

Committee meeting soon after the election in January 2006. There, Mayor

Gerard Shamey explained that the reason recent negotiations between the

Township and Solberg concerning the airport had come to an impasse was that

"it appear[ed] that Solberg Aviation remain[ed] committed to lengthening the

runways, widening the runways, increasing the thickness of the runways with a

view towards attracting a corporate jet business environment and facility."

Later, he candidly added:

            The most important thing to me and to this Committee,
            and I think for all of us on the Committee, is to retain
            decision-making power over development of the site
            here in Readington . . . . The thing with airports is they
            are unique, and once an airport is approved to handle
            certain types of aircraft, once an airport receives
            funding from the [f]ederal [g]overnment, that is the
            FAA, a great deal of control, if not total control is lost
            to the Township. Once those funds are received from
            the federal government, restrictions become much more
            difficult with operations and such . . . .

            [Emphasis added.]


                                                                         A-3964-15T4
                                       16
Testimony from a Township aviation consultant at the same meeting likewise

emphasized the loss of local control that could attend expansion of the air port

with authorization and funding from relevant federal and state authorities. The

Mayor sent a letter to residents a few weeks later summarizing the discussion at

the meeting and reiterating that if Solberg "accept[ed] federal funding for

improvements, there [would be] an FAA preemption of local controls."

      At its following meeting on February 6, 2006, the Township Committee

approved a resolution authorizing its counsel to take certain steps in anticipation

of condemnation and introduced a $22-million bond ordinance for funding the

municipality's acquisition of SHA. It then adopted the bond ordinance at its

February 21, 2006, meeting, at which Mayor Shamey again reiterated his

concerns for the municipality's power over the airport with regard to state a nd

federal authority.

      Ahead of the ensuing referendum, the Township's public relations

consulting firm, retained not long before the Township began undertaking

formal steps toward condemnation, issued a "[s]trategy" memo suggesting,

among other things, that Readington representatives advocate that an affirmative

vote on the referendum would "stop[] outsiders from taking over our

government."     The firm also prepared two "frequently asked questions"


                                                                           A-3964-15T4
                                       17
documents, which the township distributed to the public prior to the election,

and which included the following response to the inquiry of whether the

Township could "regulate or prevent development at the airport without buying

these rights":

             [Municipal] decisions are subject to review and
             overrule by NJDOT, and in some cases the FAA . . . .
             Two recent New Jersey court decisions have upheld the
             supremacy of state priorities over local concerns . . . .
             So long as the Solberg family owns the rights to
             develop their property, they are free to pursue an
             expansion of the airport into a regional jetport. The
             Township's legal counsel has explained at public
             hearings that acquiring land and development rights is
             the only way for the Township to guarantee that the
             airport is preserved as it is today.

The bond referendum ultimately passed with an affirmative vote of 56%, and

the Township adopted the ordinance authorizing the taking and spawning this

litigation on July 11, 2006.

      The Township's Filing of a Complaint in 2006

      The Township filed a verified complaint on September 15, 2006, to

acquire by condemnation the development rights to the approximately 102 -acre

portion of Solberg's property comprising SHA's "airport facilities" and fee

simple title to the 624-acre balance of the property. It filed a declaration of

taking to that end and deposited $21,378,000, representing its estimate for the


                                                                         A-3964-15T4
                                       18
fair market value of the property, into the Superior Court Trust Fund Unit on

October 4, 2006.

      Defendants Solberg and Thor (collectively, defendants) filed an answer,

counterclaim, and third-party complaint2 on October 20, 2006.

      The 2008 Summary Judgment Rulings

      On October 26, 2007, after discovery had been completed, both sides filed

motions for summary judgment. The trial court issued a written opinion and

pair of orders on January 16, 2008, granting the Township's motion and denying

defendants' own motion, thereby permitting the condemnation to proceed, but

granted a stay of her decision pending appeal. Defendants timely appealed.




2
   Defendants' counterclaim and third-party complaint requested, among other
things, a mandatory injunction requiring the Township and its committeepersons
to enact, in compliance with the ASZA, an ordinance designating the airport as
a conforming use on the land it occupies. The Township enacted an ordinance
purportedly conforming with that legislation, which ordinance became the
subject of a prerogative writ action by Solberg and, in turn, an interlocutory
appeal, Docket No. AM-106-16T4, that the Township sought to consolidate with
this one. We denied its motion for leave to appeal, and denied its motion to
consolidate without prejudice to any similar application it might bring upon
resolution of the prerogative writ action. That action has since been disposed of
below, and our docketing system shows no record of any appeal.


                                                                         A-3964-15T4
                                      19
      This Court's 2009 Reversal

      In our published opinion issued on August 19, 2009, we reversed the grant

of summary judgment to the Township, affirmed the denial of summary

judgment to defendants, and remanded the matter for trial. Solberg Aviation

Co., 409 N.J. Super. at 320, 324.

      The Remand and the Marathon Trial

      Following considerable motion practice entailing two unsuccessful

attempts by the Township to amend its complaint and the dismissal of three of

defendants' four counterclaims in favor of their resolution in the parallel

prerogative writ matter, Judge Paul W. Armstrong presided over trial in this

condemnation action from May 8, 2014, to January 22, 2015.

      Judge Armstrong's May 2015 Opinion

      Judge Armstrong issued a lengthy opinion on May 4, 2015, finding that

the condemnation was invalid in its entirety, revesting fee simple title in the

property to Solberg, and granting other related relief, and entered an order to the

same effect on May 20, 2015.

      The judge concluded that the evidence surrounding the condemnation

ordinance "clearly and convincingly" demonstrated that its stated reasons were

merely a "pretext for Readington Township's true purpose, which was to limit


                                                                           A-3964-15T4
                                       20
the airport's capacity to remain economically competitive and to limit its

expansion."

      Specifically, the judge cited evidence of the Township's longstanding

hostility to the airport and its efforts to oppose any expansion during the years

leading up to condemnation, particularly the chain of events following the

release of the final master and airport layout plans. The judge thoroughly

recounted testimony from Township officials involved in initiating the

condemnation action, and notably found, in the context of the record and in light

of his own observations of the witnesses' demeanor, their testimony "un-

forthright, evasive, untrustworthy, argumentative, [and] lacking credibility."

Indeed, he concluded their testimony "reveal[ed] a studied attempt to obscure

the true purpose of the condemnors in the instant taking."

      Judge Armstrong went on to consider defendants' claim of arbitrariness,

finding that the Township's purported goal of open space preservation was a

valid public purpose, albeit not the true one.      He found that, in light of

substantial expert testimony introduced at trial, the Township's asserted purpose

did not outweigh the significant public benefit conferred by the airport. The

evidence did not show that the taking was either reasonable or necessary,




                                                                         A-3964-15T4
                                      21
particularly in light of the abundant open space already preserved in the

municipality.

      The judge concluded his analysis with these important findings:

            Regardless of whether certain parcels are preempted by
            state law and others are open to condemnation under
            open space designation, it is clear . . . that the objective
            evidence depicts nothing less than deliberate subterfuge
            on the part of Readington Township in its efforts to
            obfuscate the desire to preclude airport expansion under
            the auspices of environmental policy.

The Township's bad faith in that regard thus gave rise to a "manifest abuse of

the power of eminent domain," which warranted invalidation of the entire

condemnation.

      The trial judge denied the Township's motion for reconsideration on June

10, 2015.

      Post-Trial Issues

      With respect to the two primary issues that remained outstanding, the

court appointed a special master to determine the quantum of fees and expenses

due to defendants for the failed condemnation pursuant to N.J.S.A. 20:3-26(b),

and ordered an appraisal of the value of the 102-acre facilities area to the extent

left unencumbered by the Township's declaration of taking and the consequent

property taxes due while the declaration of taking remained in effect.


                                                                           A-3964-15T4
                                       22
      The parties ultimately entered into a consent order on January 22, 2016,

fixing the fee award at $3,027,705, consistently with the special master's report

and recommendation, and a different trial court judge entered an order on March

29, 2016, awarding a net credit of $206,916.42 against that figure to account for

property taxes, as calculated in light of the appraisal. The judge entered an order

awarding additional attorney fees and expenses to Solberg, thus resolving the

only issue that remained outstanding, on April 6, 2016.

      The Township appealed. Solberg filed a cross-appeal, challenging only

the assessment of property taxes.

                                        II.

      We begin with a discussion of the Township's appeal. Represented by

new counsel, the Township argues the trial judge erred in concluding this

condemnation action was brought in bad faith and that its effort to take Solberg's

future development rights is arbitrary and capricious. The Township claims the

judge's findings are contrary to the weight of the evidence and inconsistent with

legal principles.

      Among other things, the Township argues the judge erred in two

evidentiary rulings: (1) excluding from consideration a transcript of an interim

decision of a different trial judge (who, parenthetically, is also now retired) in


                                                                           A-3964-15T4
                                       23
an oppressed shareholder dispute among the Solberg siblings 3; and (2) admitting

"net opinions" presented in testimony from Solberg's aviation expert, Arlene

Feldman.

       The Township further argues that the judge's finding of bad faith did not

suffice to undermine the entire condemnation. It asserts the judge failed to carry

out our direction on remand to determine which portions of the property fell

inside or outside the airport facilities area and safety zone and to evaluate

Solberg's challenge to the condemnation with respect to each portion

accordingly.

       Additionally, the Township asserts the condemnation did not conflict with

any superseding interest of state or federal aviation authorities concerning the

regulation or development of the airport, that the condemnation would achieve

its stated purposes of airport and open space preservation and conservation, and

that the condemnation was otherwise reasonable and necessary.

       We have carefully considered each of these arguments. In doing so, we

have been keenly mindful of the well-established principle that a trial judge's

findings of fact after a bench trial are entitled to deference on appeal so long as

they are supported by sufficient credible evidence in the record. Rova Farms


3
    Nagle v. Solberg, Docket No. HNT-C-14022-11 (Ch. Div. May 5, 2014).
                                                                           A-3964-15T4
                                       24
Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 483-84 (1974). That is

particularly so where those findings depend on the court's credibility

determinations made after a full opportunity to observe the witnesses testify,

Balsamides v. Protameen Chems., Inc., 160 N.J. 352, 367-68 (1999), or, more

broadly, on its "feel of the case," State v. Johnson, 42 N.J. 146, 161 (1964). By

contrast, a trial court's "interpretation of the law and the legal consequences that

flow from established facts are not entitled to any special deference," and are

subject to de novo review.        Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

      Having applied these principles of appellate review, we affirm the trial

court's invalidation of the Township's           present   condemnation action,

substantially for the cogent reasons articulated in Judge Armstrong's

comprehensive written opinion. The judge's decision is legally sound and amply

supported by substantial evidence in the record. His evidentiary rulings were

not an abuse of discretion, and his analysis of the proofs was logical and clear.

We do add several comments and caveats.

      As we recognized in our opinion remanding this case a decade ago, the

Eminent Domain Act ("EDA"), N.J.S.A. 20:3-1 to -50, confers broad authority

on municipalities to acquire private property for public use by eminent domain .


                                                                            A-3964-15T4
                                        25
Solberg Aviation Co., 409 N.J. Super. at 310 (citing Deland v. Twp. of Berkeley

Heights, 361 N.J. Super. 1, 19 (App. Div. 2003)). That authority can include

the purpose of preserving land for open space. Mount Laurel Twp. v. MiPro

Homes, L.L.C., 379 N.J. Super. 358, 371-72 (App. Div. 2005), aff'd, 188 N.J.

531 (2006).

      Our courts "traditionally have granted wide latitude to condemning

authorities in determining what property may be condemned for 'public use,'"

Twp. of W. Orange v. 769 Assocs., 172 N.J. 564, 572 (2002), and, in particular,

accord a presumption of validity and considerable deference to a municipal

ordinance authorizing condemnation, Borough of Essex Fells v. Kessler Inst. for

Rehab., Inc., 289 N.J. Super. 329, 337 (Law Div. 1995). Such a presumption

may be overcome by an "affirmative showing of fraud, bad faith[,] or manifest

abuse." Twp. of W. Orange, 172 N.J. at 571 (quoting City of Trenton v. Lenzner,

16 N.J. 465, 473 (1954)).

      As we reaffirmed several weeks ago in Borough of Glassboro v.

Grossman, ___N.J. Super. ___, ___ (App. Div. 2019) (slip op. at 17), a

municipality's eminent domain powers are not boundless, and the municipality

cannot "take a parcel arbitrarily or capriciously, or based on fraudulent conduct

or bad faith motives." See also Casino Reinvestment Dev. Auth. v. Birnbaum,


                                                                         A-3964-15T4
                                      26
___ N.J. Super. ___ (App. Div. 2019) (applying similar principles to an eminent

domain action by a state agency).

      The term "bad faith," as pertinent here, "generally implies the doing of an

act for a dishonest purpose" and "'contemplates a state of mind affirmative ly

operating with a furtive design or some motive of interest or ill will.'" Essex

Fells, 289 N.J. Super. at 338 (quoting Lustrelon Inc. v. Prutscher, 178 N.J.

Super. 128, 144 (App. Div. 1981)). That said, when entertaining a claim of bad

faith specifically in the condemnation context, our "courts traditionally

distinguish between the motives of the individuals who adopted the legislation

and the purposes of the condemnation itself." Solberg Aviation Co., 409 N.J.

Super. at 311-12.

      As we recognized in our 2009 opinion in this case, "'there may be

situations where a court should not take at face value what the legislature has

said'" as to the purpose of a condemnation action. Solberg Aviation Co., 409

N.J. Super. at 319 (quoting Franco v. Nat'l Capital Revitalization Corp., 930

A.2d 160, 169 (D.C. 2007)). Even "when the condemning authority's stated

purpose is preservation of open space and the condemnation will likely achieve

that purpose," a court may nonetheless "examine the stated public purpose of a

condemnation when that condemnation infringes on an important state interest


                                                                         A-3964-15T4
                                      27
or otherwise suggests a true purpose that is discriminatory or illegal." Id. at

319-20.

      In MiPro, we considered the validity of an ordinance authorizing the

acquisition of property within a municipality explicitly for purposes of op en

space, farmland, and historic preservation and parks and recreation, but where

evidence showed that the motive underlying the ordinance was a desire to

impede residential development. 379 N.J. Super. at 363. The particular parcel

of property at issue, which had initially been intended for development of an

assisted living facility with units available to low- and moderate-income

residents, became a target for acquisition by the municipality only after it was

sold to a developer who planned instead to construct twenty-three single-family

homes. Id. at 365-66.

      We concluded in MiPro that, even if the primary goal of the municipality's

open space program had been to impede residential development, and the

municipality had no immediate plans to put the property acquired to active use,

the municipality's resort to the condemnation process to acquire the property for

that purpose nonetheless did not constitute either bad faith or an abuse of its

power of eminent domain. Id. at 375-76. We explained that the municipality's

concerns for the consequences of residential development, including increased


                                                                         A-3964-15T4
                                      28
traffic, pollution, and stress on municipal services, were legitimate, and that the

condemnation served both the goal of addressing those legitimate concerns and

the stated purpose of preserving open space. Id. at 376. But we cautioned that

at issue there was "not a case in which a condemnation action ostensibly brought

for a legitimate public purpose, such as acquisition of additional open space,

was actually brought for a discriminatory reason or other improper motive." Id.

at 377 (emphasis added).

      Here, defendants asserted and presented evidence at trial of an improper

purpose for the condemnation, namely that it was undertaken by the Township

to prevent the expansion and improvement of the airport in a manner beyond the

municipality's ordinary zoning authority. In our prior opinion, we made clear

that, while the Township retained zoning power with respect to property

comprising an airport, such power was "narrowly circumscribed."            Solberg

Aviation Co., 409 N.J. Super. at 307-08. The exercise of municipal authority

must conform with requirements imposed by federal and state law and regulation

regarding the location and operation of airports. Ibid. Even then, local power

remains subject to override by state and federal aviation authorities. Ibid.

      Before our remand, the trial court here initially granted summary

judgment to the Township, concluding that defendants had failed to make a


                                                                           A-3964-15T4
                                       29
sufficient showing that the condemnation had been undertaken in bad faith for

that improper purpose. We reversed that motion ruling. Id. at 324. In doing so,

we observed that, even considering the evidence in the light most favorable to

the Township, there was no support for a finding that the condemnation of

development rights to property within the airport facilities area would actually

serve its stated purposes of preservation of open space, the airport, or

community character.     Id. at 312-14. We noted that the objective context

suggested that the decision to condemn those rights had been tainted by an

inappropriate desire to control the airport's operations.   Id. at 314-15. We

reached the same conclusion with respect to the Township's taking of title to any

property within the airport's safety zone, adding that such action would not

likely preserve any additional open space than would attend ordinary operation

of the nearby airport. Id. at 315-16.

      As we stated:

            In sum, defendants' evidence strongly suggested that
            the Township's true purpose in condemning the land
            within the airport facilities area and safety zone was to
            secure ultimate control over airport growth and
            expansion. Because this purpose is contrary to express
            State purposes and beyond the power delegated to the
            Township by the Legislature, the condemnation of any
            parcels falling within the facilities area or safety zone
            must be set aside and determined after a full hearing on
            the merits. If any parcels fall outside of the facilities

                                                                         A-3964-15T4
                                        30
            area and safety zone, the condemnation of those parcels
            must be revisited consistent with MiPro.

            [Id. at 320 (emphasis added).]

      We further noted that defendants could appropriately raise the issue of the

public purpose served by the airport in establishing its claim for the arbitrariness

of the condemnation. Id. at 322-23. Based on the then-existing summary

judgment record, we noted that defendants had presented "substantial evidence,"

both of the existence of that purpose and its impairment by the condemnation,

thereby raising a dispute of material fact necessitating trial.        Id. at 323.

Consequently, we directed that:

            As part of our previously ordered remand, the court
            must conduct a trial on defendants' arbitrariness claim.
            If the court determines that defendants have made a
            prima facie showing of arbitrariness, then the Township
            should be required to prove that the condemnation is
            reasonable and necessary.          In analyzing the
            reasonableness of the condemnation, the court should
            consider the public purpose served by the airport as
            compared to the public purpose to be achieved through
            the condemnation. With regard to necessity, the court
            should consider the amount of open space already
            available to the Township, how defendants' property
            fits into the Township's existing plans for continuous
            greenways, and whether the Township's goals could be
            achieved with a lesser taking.

            [Ibid.]



                                                                            A-3964-15T4
                                        31
      The trial court carried out that direction and presided over a lengthy trial

that spanned nearly a year. After meticulously considering the trial proofs,

Judge Armstrong concluded in his detailed opinion that not only were there

"substantial" indicia of bad faith and arbitrary conduct on the part of the

Township (as we had preliminarily detected), but that the proofs clearly

established such improper motives and arbitrariness. We uphold the judge's

findings, affording them the due deference they deserve. We also agree with

Judge Armstrong that the proven bad faith and arbitrariness taint the entirety of

this eminent domain action, and not just a portion of it.

      The Township's claims of evidentiary error do not warrant setting aside

the judge's findings. The judge reasonably found that the Solbergs' intrafamily

oppressed shareholder litigation has little or nothing to do with the issues

presented in this case, or that it had any bearing upon the bona fides of the

municipal decision to condemn defendants' property.          The court did not

misapply its wide discretion under N.J.R.E. 403 to exclude from this case the

transcript from that separate lawsuit.

      Nor are we persuaded that the judge was obligated to reject the testimony

of defendants' aviation expert as inadmissible net opinion. The expert, a former

Director of the State Division of Aeronautics, sufficiently provided the "whys


                                                                          A-3964-15T4
                                         32
and wherefores" for her opinions about the airport's public purpose. Townsend

v. Pierre, 221 N.J. 36, 54-55 (2015). We discern no abuse of discretion in the

judge's admission and consideration of her expert views. In re Accutane Litig.,

234 N.J. 340, 391 (2018) (reiterating that an abuse-of-discretion scope of review

generally applies to appeal of evidentiary rulings by civil judges).

      In affirming the trial court's findings of arbitrary and bad faith conduct

that underlie the present eminent domain case, we must make clear, however,

that we do so without prejudice to the Township's ability to pursue a future

eminent domain action concerning portions of the Solberg parcel that is suitable

in scope and not tainted by bad faith motives.

      By way of analogy, this court similarly adopted a "without prejudice"

disposition in the Glassboro v. Grossman case, in which we ruled that although

the municipality had not shown in that case "reasonable necessity" to acquire

the landowners' parcel, the municipality could bring a new complaint that was

properly supported by such a showing of necessity. ___ N.J. Super. at ___ (slip

op. at 26, 29-30). Similarly here, the Township is not precluded from bringing

a future condemnation case based upon good faith motives and with non-

arbitrary objectives and dimensions.




                                                                         A-3964-15T4
                                       33
      We reject defendants' assertion that the trial court's decision confers, in

essence, a blanket and perpetual protection of their entire 700-plus-acre tract

from the Township's eminent domain powers. To be sure, as we previously

noted in our 2009 opinion, the "airport facilities" area and the "airport safety

zone" portions of the property are presumptively insulated from condemnation,

due to the preemptive federal and state regulatory authority over airport s and

aviation. But we cannot and need not offer more guidance than that about a

future lawsuit that may never come to fruition. See Crescent Park Tenants Ass'n

v. Realty Equities Corp. of N.Y., 58 N.J. 98, 107 (1971) (noting that our courts

generally do "not render advisory opinions or function in the abstract").

      We are acutely mindful that our 2009 opinion had anticipated that, on

remand, the parties and the trial court would have been able to identify with

precision and metes and bounds designations, "which, if any, of the seven

parcels named in the Township's condemnation action fall outside of the airport

facilities area and safety zone." Solberg, 409 N.J. Super. at 320. Unfortunately,

on reflection, it appears that our premise of feasibility and our instruction in that

regard was not easily or sensibly capable of being fulfilled.

      Among other things, the proofs at trial showed that some of the areas

outside of what might be considered such airport facilities and safety areas have


                                                                             A-3964-15T4
                                        34
at times been used for the balloon events and other aviation-related purposes.

The trial judge in his decision frankly noted that "[t]he evidence presented by

both parties shows that there is continued uncertainty about whether any

particular block and lot falls outside the airport's zone of operations." The judge

added that "[s]uch specific determinations are contingent upon the final layout

of the airport and the implementation of one of the proposed plans [for its future

use or possible expansion]."

      We now appreciate the practical difficulty the trial judge encountered in

considering whether parcel-by-parcel clear lines can be drawn in determining

what specific portions of the whole parcel are beyond the municipality's

condemnation powers. As it turned out, the judge did not analytically need to

resolve this parcel-designation problem because he determined that the

complaint was invalid in its entirety due to bad faith and arbitrary conduct.

      We respectfully decline the parties' request that we attempt to resolve this

unresolved parcel-designation question ourselves on the present record, by

invoking our discretionary original jurisdiction under Rule 2:10-5. Among other

things, as Judge Armstrong reasonably perceived, the "continued uncertainty"

stems largely from the uncertainty of the future plans for the airport and the

policies and expectations of federal and state aviation officials. The record is


                                                                           A-3964-15T4
                                       35
very stale on this point and is based upon documents from more than a decade

ago, including a letter from a former NJDOT Commissioner who is now

deceased. No current NJDOT or FAA officials testified at trial. It is highly

speculative to presume that the quite-dated documentary record reflects what

regulatory authorities now regard as the future appropriate role of this airport

within the region's overall aviation scheme.       Although we by no means

encourage future litigation, we suggest that if another condemnation action is

filed by the Township and contested by defendants, the court be supplied with

testimony from one or more current aviation officials with responsibility for the

airport.

      In sum, we affirm the trial court's decision invalidating the present action

and dismissing the Township's complaint, without prejudice to a possible futur e

complaint.

                                       III.

      We can address more succinctly defendants' cross-appeal on the tax

assessment issue.

      First, we reject defendants' position that the Township's eminent domain

action exempted them from liability for real property taxes on the entire parcel ,

including the 102 acres within the airport facilities' zone. The EDA explicitly


                                                                          A-3964-15T4
                                       36
contemplates that a condemning authority may take less than a fee simple

interest in property, as the Township here purported to do with respect to the

airport facilities area:

             The title to property condemned and acquired by the
             condemnor hereunder, shall be a title in fee simple, free
             and discharged of all right, title, interest and liens of all
             condemnees, and shall include all the right, title and
             interest of each condemnee therein, provided, however,
             that if the complaint or any amendment thereof shall
             specify a lesser title, the lesser title so specified shall
             be the title condemned and acquired.

             [N.J.S.A. 20:3-20 (emphasis added).]

      Where that situation is involved, for example, as with a leasehold or

easement, our Supreme Court has explained that the condemnor may take that

lesser interest "separate and apart from, and without the condemnation of, the

fee simple." Town of Kearny v. Discount City of Old Bridge, Inc., 205 N.J. 386,

392-93, 405-06 (2011). The corollary is that, once condemnation is complete,

the property owner continues to hold title, albeit to property that no longer

includes the interests taken through the condemnation, and that taxes may

continue to be assessed on the property accordingly. See Borough of Englewood

Cliffs v. Estate of Allison, 69 N.J. Super. 514, 516-18, 530 (App. Div. 1961)

(where property was restricted by terms of decedent's will to its use as a park

for public benefit, property was not exempt from taxation, but assessment could

                                                                             A-3964-15T4
                                         37
not "include elements of value . . . transferred to the community at large in the

form of public rights"). The same result must obtain, as here, for the period that

the declaration of taking remained in effect, even if the condemnation ultimately

failed.

      The trial court's conclusion that Solberg remained liable for property taxes

on the 102-acre parcel comprising the airport facilities area was therefore sound.

Defendants' arguments to the contrary provide no grounds for reversal.

      We also reject the Township's contention that the incidental tax issues in

this case were decided in the wrong forum and now must be transferred to the

Tax Court. Given the idiosyncratic and unusually extensive nature of this

marathon litigation dating back to 2006, we discern no reason to have the tax

issues at this very late stage referred to a Tax Court judge.

      That said, we do agree with defendants' contention that at least one aspect

of the trial court's tax ruling requires modification. Their challenge to the

amount of the assessment focuses solely on the value of the right to use the

property's single-family residence, which Thor undisputedly used at least "at

times" during the period the declaration of taking remained in effect.

      The parties quarreled over whether the assessment should account for the

use of that residence. Defendants argued that it should not, since the declaration


                                                                          A-3964-15T4
                                       38
of taking made no explicit exemption for residential use.          The Township

contended that it should, noting that defendants nonetheless could and did enjoy

continued use of the residence while the declaration of taking remained in effect.

      Since the special master was not qualified to resolve this legal issue, he

arrived at two separate valuations based on his research and the parties'

submissions. He adopted a cost approach for both valuations, extrapolating the

value of the land as of the relevant dates from contemporary sales of comparable

properties, either with a residential right of use in the first instance or without

that right in the second, and adding to those estimates the depreciated value of

improvements represented by the structures found on Solberg's property. He

then calculated the property taxes due based on those figures.

      Following submission of the special master's report, the trial court

concluded that the better approach was to value the property with a residential

right of use. It acknowledged that the declaration of taking carved out no

specific exemption for continued use of the residence, but believed that its actual

"continued use during the period," to which defendants admitted, "require[d]

that the tax assessment reflect as much." Further, it found that the special

master's analysis, based on sales of properties on which a comparable single-




                                                                           A-3964-15T4
                                       39
family house could be constructed, was sound, accepted his determination as

adequate, and set the assessment accordingly.

      Defendants maintain on appeal that the property should not have been

assessed with a residential right of use. Relying on our opinion in the prior

appeal, they assert that liability for taxation turned on the holding of title – rather

than possession of the property – once the Township filed its declaration of

taking. Because, as the trial court acknowledged, the declaration of taking did

not explicitly leave defendants with a residential right of use, they reason that

title to the property could not include such an interest and, consequently, that an

appraisal of the value of the property must exclude that interest for taxation

purposes.

      Defendants acknowledge that the residence's physical structure does

remain on the property, but note that the special master had included the value

conferred by that structure in his appraisal of the property even without a

residential right of use. They add that, because the determination whether to

include the value of that right in the final assessment was a purely legal one,

depending as it does on interpretation of the declaration of taking, the court's

decision in that regard should not be entitled to any deference on appeal.




                                                                               A-3964-15T4
                                         40
      Defendants' argument concerning the tax treatment of the residence is

correct.   While it may be, as the trial court emphasized, that defendants

continued to enjoy residential use of the property throughout the proceedings,

we made clear in our prior opinion that the vesting of title and right of possession

were distinguishable concepts under the EDA, and that liability for taxation

turned on the former rather than the latter. Solberg Aviation Co., 409 N.J. Super.

at 326, 329. As we have already discussed, liability must be limited to the value

of the property retained by the taxpayer, see Estate of Allison, 69 N.J. Super. at

530, which may be ascertained here only from the declaration of taking.

      The declaration of taking specifies that the Township sought to acquire

only "development and easement rights" to the airport facilities area. But, rather

than explicitly enumerating the rights it was thereby taking, which may have

proved impossible as a practical matter, the Township instead explicitly

enumerated the rights with which defendants would be left after the taking,

specifically "conservation and passive recreational use, as well as agricultural

use, airport uses and uses ancillary to a principal airport use." It appropriately

then went on to identify which specific uses would be classified as ancillary to

the principal airport use.




                                                                            A-3964-15T4
                                        41
      On its face, the declaration of taking left no authorized uses to defendants

other than those enumerated, and none of the uses enumerated were residential.

The consequence is that, while the Township never took physical possession of

the structure and thereby prevented defendants from using it as a residence, the

declaration of taking nonetheless removed a right to such use from the set of

property interests comprising the title retained while the document remained in

effect.

      Because the assessment the trial court adopted, as a matter of law, does

not reflect that restriction on the property, its judgment is reversed in that narrow

respect. The matter is remanded for the limited purpose of fixing a modified

assessment that excludes a residential right of use. No other issues may be raised

on remand.

                                        IV.

      We conclude with a parting observation. The present litigation has carried

on for more than a dozen years. Presidents and Governors have come and gone.

And babies who were born when this case started will soon become teenagers.

During that time considerable public and private funds have been expended on

the case, with many days of proceedings. Although we appreciate the fine

advocacy of both sides, we respectfully suggest that, before any further litigation


                                                                             A-3964-15T4
                                        42
is pursued, the parties might consider renewing their efforts to bring an end to

this seemingly-interminable battle with an amicable resolution.         If such a

resolution is not desired or attained, however, the trial court is surely available

for the filing of a new complaint.

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                           A-3964-15T4
                                       43